UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6024



GREGORY MARSHALL,

                                             Plaintiff - Appellant,

         versus

SEWALL SMITH, Warden; RICHARD LANHAM, SR.,
Commissioner; JAMES PEGUES, Major; M. MORGAN,
Lieutenant; MAJOR MIDDLETON; FREDERICK JONES,
Officer,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Walter E. Black, Jr., Senior District
Judge. (CA-94-839-B)


Submitted:   June 20, 1996                  Decided:   June 28, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Marshall, Appellant Pro Se. Audrey J. S. Carrion, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Marshall v. Smith, No. CA-94-839-B (D. Md. Nov. 21, 1995).
We deny the motion for oral argument and dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid
the decisional process.




                                                          AFFIRMED




                                2